UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-7681



In Re:   MARTELL WHITAKER,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                            (CR-98-1016)


Submitted:   February 3, 2006          Decided:    February 28, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Martell Whitaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Martell    Whitaker   petitions      this   court      for   writ    of

mandamus.     He seeks a an order directing the district court to

conduct a jury trial of a criminal forfeiture matter.                Because the

forfeiture matter has been resolved, and Whitaker is not entitled

to the relief sought, we dismiss the mandamus petition.

            Whitaker   was   convicted     by   jury    of   money   laundering

conspiracy.     According    to   the    district      court’s     Judgment     and

Preliminary    Order    of   Forfeiture,        “[a]fter     his     conviction,

[Whitaker] waived his right to a trial by jury on forfeiture

allegations and agreed for the Court to decide the forfeiture

issues as they related to the money laundering conspiracy.” United

States v. Whitaker, No. 98-1016 (D.S.C. Dec. 8, 1999) (unpublished

order).   The court found $60,000 in currency and a 1994 dark purple

Lexus subject to forfeiture pursuant to 18 U.S.C. § 982(a)(1)

(2000).     The order further recited that if, after appropriate

publication, no third parties claimed an interest in the subject

property, the preliminary order “shall constitute a final judgment

of forfeiture.”   There were no third-party claims to the property,

and the order therefore became final.

            Mandamus is a drastic remedy to be used sparingly in

extraordinary circumstances.       Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).    Mandamus relief is available only when there are no other


                                   - 2 -
means by which the relief sought could be granted,           id., and may

not be used as a substitute for appeal.           In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).             The party seeking

mandamus relief carries the heavy burden of showing that he has no

other adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

          Whitaker has failed to make the requisite showing, and we

accordingly dismiss his petition for writ of mandamus. We deny the

motion for leave to proceed in forma pauperis and dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DISMISSED




                                  - 3 -